THORNTON, J.,
specially concurring.
I concur in the result but for a different reason.
Following the hearing on the ex-husband’s 1975 motion to modify, the trial judge denied the motion. As *471I read the trial judge’s opinion, the reason why he allowed these payments to continue was to permit the ex-wife, even though she had remarried, to complete a course of study to qualify her to teach in her chosen field and thus become capable of supporting herself.
The record at the most recent hearing (1976) shows that the ex-wife is not pursuing the studies referred to above. If she is no longer pursuing the studies which were the basis for directing the support payments to continue, then I believe this would be a sufficient change of circumstances to warrant terminating them.
I am not persuaded that the spousal support payments should be terminated where the ex-husband voluntarily leaves his regular employment and does not seek any other type of income-producing work. Granted that classroom teaching was having an adverse effect on respondent’s health, he could have sought other employment. Moreover, the record indicates that he had substantial financial assets with which to meet his family obligations even if he chose not to seek employment.